        Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 1 of 19



 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF COLUMBIA

 Eiser Infrastructure Limited and
 Energia Solar Luxembourg S.A.R.L.,

                                     Petitioners,
                          v.                                 Case No. 18-cv-01686-CKK

 Kingdom of Spain,

                                    Respondent.

         EXPERT DECLARATION OF STEFFEN HINDELANG IN SUPPORT OF
            RESPONDENT KINGDOM OF SPAIN’S MOTION TO DISMISS
                FOR LACK OF JURISDICTION UNDER THE FSIA

I.      INTRODUCTION

        1.      I, STEFFEN HINDELANG, make this declaration based upon my personal

knowledge, except as to those statements made upon information and belief, and I believe all such

statements, and the information upon which they are based, to be true.

        2.      I am a German national, born on December 6, 1978.

        3.      I am Professor at the Department of Law of the University of Southern Denmark in

Odense. I teach and research in the areas of EU law, international economic law, in particular,

international investment law, and German public law. Previously I was guest professor at the

Faculty of Law of the University of Uppsala as a Swedish Prize Laureate (2018), senior research

associate and senior lecturer at Humboldt-Universität zu Berlin (20102011) and research associate

and lecturer at the University of Tübingen (2004-2009), both in Germany. I am also a senior fellow

at the Walter Hallstein Institute of European Constitutional Law at Humboldt-Universität zu

Berlin. My CV and the list of my publications are attached respectively as Exhibit 1 and Exhibit

2 to this declaration.




                                               -1-
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 2 of 19



       4.     I have no familial or business relationship or affiliation with either party to the

above-captioned matter. I have never provided legal advice or represented either of them in any

capacity.

       5.     I have been asked by counsel for the Respondent in the above-captioned action, the

Kingdom of Spain (“Spain”), to give my expert opinion on the following issues of EU law:

              (a)    The European Union (“EU”) law principles relevant to the above-captioned

                     matter;

              (b)    Whether EU law precludes the application of Article 26 of the Energy

                     Charter Treaty (“ECT”) to disputes between an investor from one EU

                     Member State and another EU Member State;

       6.     I have relied on the following materials to form my opinion:

              (a)    Eiser Infrastructure Limited and Energia Solar Luxembourg S.À.R.L. v.

                     Kingdom of Spain, ICSID Case No. ARB/13/36, Award (May 4, 2017)

                     (“Award”), attached as Exhibit A to the Declaration of Matthew S. Rozen

                     (D.E. 1-1).

              (b)    Petition to Enforce Foreign Arbitral Award, dated July 19, 2018, Eiser

                     Infrastructure Limited and Energia Solar Luxembourg S.À.R.L. v. Kingdom

                     of Spain, Civil Action No. 1:18-cv-1686-CKK (D.E. 1).

              (c)    European Commission, Application for Leave to Intervene as a Non-

                     Disputing Party, ICSID Case No. ARB/13/36 – Annulment Proceedings (July

                     19, 2018), attached as Exhibit 1 to the Declaration of Miriam K. Harwood

                     filed concurrently herewith.




                                              -2-
        Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 3 of 19



                (d)     The European Commission’s Amicus Curiae Submission in Eiser

                        Infrastructure Limited and Energia Solar Luxembourg S.À.R.L. v. Kingdom

                        of Spain, ICSID Case No. ARB/13/36 – Annulment Proceedings (Nov. 12,

                        2018), attached as Exhibit 3 to the Declaration of Miriam K. Harwood filed

                        concurrently herewith.

        7.      A true and correct copy of all legal authorities I have relied upon are produced and

attached hereto as Exhibits to my Declaration.

        8.      My expertise is restricted to EU law and relevant public international law. I do not

express an opinion on any other law in this declaration.

        9.      I am being compensated at a rate of EUR 500 per hour to prepare this expert

declaration and, if required, to testify in this matter.

II.     Relevant Rules and Principles of the EU Legal Order

        10.     The European Union is comprised of 28 Member States that have ceded to it aspects

of sovereignty to establish one integrated Europe characterized by common laws, values, and a

single internal market. Its two main foundational instruments are the Treaty on European Union,

2010 O.J. (C 83) 1 (“TEU”) (Exhibit 3), and the Treaty on the Functioning of the European Union,

May 9, 2008, 2008 O.J. (C 115) 47 (“TFEU”) (Exhibit 4, and together with the TEU, the “EU

Treaties”) signed and ratified by all EU Member States. The EU’s institutions include the European

Parliament, the European Council, the Council, the European Commission, the Court of Justice of

the European Union, the European Central Bank, and the Court of Auditors. See TEU, art. 13(1).

        11.     The most important primary sources of EU law are the EU Treaties and the Charter

of Fundamental Rights of the European Union, 2010 O.J. (C 83) 2 (“Charter of Fundamental

Rights”) (Exhibit 5). EU law also includes secondary legislation based on the EU Treaties adopted




                                                  -3-
        Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 4 of 19



by the EU’s institutions, including regulations, directives and decisions. In the EU legal order, the

EU Treaties take precedence over any other EU law, including international agreements concluded

by the EU. See CJEU, Case 26/78, ECLI:EU:C:1978:172, ¶ 9 – Viola (Exhibit 6); CJEU, Joined

Cases C-402/05 P and C-415/05 P, ECLI:EU:C:2008:461, ¶ 285 – Kadi (Exhibit 7). In addition, EU

law incorporates the jurisprudence of the Court of Justice of the European Union (“CJEU”). 1

       12.     Several features of the EU legal order are relevant to the Eiser Parties’ petition to

enforce the Award in the United States.

       A.      The Dual Nature of the EU Legal Order: Public International Law and a
               Constitutional Framework Creating Law in Force in the EU Member States

       13.     The European Union is a legal entity that falls between a federal State and an

international organization. Its legal order is therefore both a highly elaborate legal regime in public

international law and a constitutional framework creating law applicable in EU Member States.

This dual legal order enables EU Member States, including Spain, to work to achieve “an ever

closer union among the peoples of Europe.” See TFEU, Preamble (Exhibit 4); TEU, Preamble and

Art. 1 (Exhibit 3).

       14.     In its recent judgment in Slovak Republic v. Achmea, the CJEU explained that

“[g]iven the nature and characteristics of EU law . . . that law must be regarded both as forming

part of the law in force in every Member State and as deriving from an international agreement

between the Member States.” CJEU, Case C-284/16, ECLI:EU:C:2018:158, ¶ 41 – Achmea

(“Achmea”) (Exhibit 9). Thus, in addition to being instruments of international law, the EU

Treaties together with other EU law, form part of the national laws of EU Member States. See,



1 1
   The CJEU functions in accordance with the EU Treaties and its statute. See Statute’s
Consolidated Version of the Statute of the Court of Justice of the European Union (Exhibit 8).



                                                 -4-
        Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 5 of 19



e.g., CJEU, Case 6/64, ECLI:EU:C:1964:66, 593. Ruling – Costa v. ENEL (Exhibit 10); CJEU,

Case 106/77, ECLI:EU:C:1978:49, ¶ 21 – Simmenthal II (“Simmenthall II”) (Exhibit 11).

       B.      The EU Judicial System and Its Governing Principles

       15.     The EU judicial system is governed by the EU Treaties. See TEU, art. 19 (Exhibit

3); TFEU, art. 251 et seq. (Exhibit 4). While each EU Member State establishes its own courts and

tribunals, all such courts and tribunals must apply and interpret EU law. See TEU, art. 19(1)

(Exhibit 3); Charter of Fundamental Rights, arts. 47, 51(1) (Exhibit 5); CJEU, Case 26/62,

ECLI:EU:C:1963:1, 7 – van Gend & Loos (Exhibit 12).

       16.     The CJEU has exclusive jurisdiction in ultimately determining the content and

scope of EU law. Its mandate is to ensure that “in the interpretation and application of the Treaties

the [EU] law is observed.” TEU, art. 19(1) (Exhibit 3). The CJEU reviews the legality of the acts

of the institutions of the European Union, ensures that the Member States comply with obligations

under the EU Treaties, and interprets EU law at the request of national courts and tribunals. See

TEU, art. 19 (Exhibit 3); TFEU, art. 251 et seq (Exhibit 4). In so doing, the CJEU preserves the

unique characteristics of EU law and guarantees equality under the law. See TEU, Preamble, arts.

2, 9 (Exhibit 3). In EU law terminology: it preserves the autonomy of EU law. 2

       17.     In accordance with the principle of autonomy of EU law, the CJEU’s exclusive

authority may not be circumvented or hampered by the action of EU Member States or other EU



2
  The principle of autonomy of EU law has been set out in a series of decisions and opinions of the
CJEU. See CJEU, Opinion 1/91, ECLI:EU:C:1991:490, ¶ 35 – EEA (Exhibit 13); CJEU, Opinion
1/00, ECLI:EU:C:2002:231 ¶ 11-12 – European Common Aviation Area (Exhibit 14); CJEU,
Opinion 1/09, ECLI:EU:C:2011:123, ¶¶ 77 et seq. – European and Community Patents Court
(“Opinion 1/09”) (Exhibit 15); CJEU, Opinion 2/13, ECLI:EU:C:2014:2454 – ECHR (Exhibit 16);
CJEU, Case C-196/09, ECLI:EU:C:2011:388 – Paul Miles e.a. v. Écoles européennes (Exhibit
17); CJEU, Case C-284/16, ECLI:EU:C:2018:158 – Achmea (Exhibit 9).



                                                -5-
        Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 6 of 19



institutions. For example, the jurisprudence of the CJEU establishes that “an international

agreement cannot affect the allocation of powers fixed by the [EU] Treaties or, consequently, the

autonomy of the EU legal system, observance of which is ensured by the Court.” CJEU, Opinion

2/13, ECLI:EU:C:2014:2454, ¶ 201 – ECHR (Exhibit 16). See, e.g., CJEU, Opinions 1/91,

ECLI:EU:C:1991:490, ¶ 35 (Exhibit 13), and 1/00, ECLI:EU:C:2002:231, ¶¶ 11-12 (Exhibit 14);

CJEU Judgments in C-459/03, ECLI:EU:C:2006:345, ¶¶ 123, 136 – Commission v Ireland

(Exhibit 18) and Joined Cases C-402/05 P and C-415/05 P, ECLI:EU:C:2008:461, ¶ 282 – Kadi

(Exhibit 7).

       18.     In case of a conflict between a rule created by the EU Member States and EU law,

EU law takes precedence and overrides such a rule. This is referred to as the principle of primacy

of EU law. This fundamental principle was described in the CJEU’s landmark Simmenthal II

judgement:

       [E]very national court must, in a case within its jurisdiction, apply [EU] law in its
       entirety ... and must accordingly set aside any provision of national law which may
       conflict with it, whether prior or subsequent to the [EU] rule.

       Accordingly any provision of a national legal system and any legislative,
       administrative or judicial practice which might impair the effectiveness of [EU] law
       by withholding from the national court having jurisdiction to apply such law the
       power to do everything necessary at the moment of its application to set aside national
       legislative provisions which might prevent [EU] rules from having full force and effect
       are incompatible with those requirements which are the very essence of [EU] law.

Simmenthal II, ¶¶ 21-22 (emphasis added) (Exhibit 11).

       19.     The principle of primacy of EU law need not be pleaded by concerned parties; it

must be applied by the competent court or tribunal on its own motion. Id., ¶ 24. Nor is it necessary

for a court, tribunal or party “to request or await the prior setting aside of such provision by

legislative or other constitutional means.” Id.




                                                  -6-
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 7 of 19



       20.      The principle of primacy of EU law is not limited to EU Member States’ courts and

tribunals but requires any competent authority created by an EU Member State to both apply and

give full effect to EU law. See CJEU, Joined Cases 205 to 215/82, ECLI:EU:C:1983:233 –

Deutsche Milchkontor, ¶¶ 17, 22 et seq. (Exhibit 19); CJEU, Case C-231/96, ECLI:EU:C:1998:401

– Edis (Exhibit 20). Thus, any competent authority applying EU law must disregard any rule

created by an EU Member State that conflicts with EU law. Moreover, it falls upon all concerned

EU Member State authorities to correct the incompatibility and align their laws with EU law. See

CJEU, Joined Cases C-231/06 to C-233/06, ECLI:EU:C:2007:373, ¶¶ 38, 41 – Jonkman et al

(Exhibit 21).

       21.      The principle of primacy of EU law applies to rules created by EU Member States

in agreements concluded between them in public international law. See CJEU, Case 10/61,

ECLI:EU:C:1962:2, 10 – Commission v. Government of the Italian Republic (Exhibit 22); CJEU,

Case C-3/91, ECLI:EU:C:1992:420, ¶ 8 – Exportur (Exhibit 23); CJEU, Case C-469/00,

ECLI:EU:C:2003:295,       ¶¶   36-37    –   Ravil    (Exhibit   24);    CJEU,    Case     C-478/07,

ECLI:EU:C:2009:521, ¶ 98 – Budĕjovický Budvar (Exhibit 25); CJEU, Case C-546/07,

ECLI:EU:C:2010:25, ¶ 44 – Commission v. Germany (Exhibit 26). The CJEU expressly held this,

for example, in relation to agreements in public international law between the Republic of Austria

and the Czechoslovak Socialist Republic relating to agricultural and industrial products:

       [S]ince the bilateral instruments at issue now concern two Member States, their
       provisions cannot apply in the relations between those States if they are found to be
       contrary to the rules of the [EU Treaties].

CJEU, Case C-478/07, ECLI:EU:C:2009:521, ¶ 98 – Budĕjovický Budvar (Exhibit 25).

       22.      The principles of autonomy and primacy are reflected in the provisions of the

TFEU. Article 267 establishes a preliminary ruling procedure that permits national courts to obtain

rulings from the CJEU on questions concerning the interpretation and validity of EU law. The


                                               -7-
        Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 8 of 19



CJEU has described this keystone of the EU legal system as providing national courts with “the

most extensive power, or even the obligation, to make a reference to the [CJEU] if they consider

that a case pending before them raises issues involving an interpretation or assessment of the

validity of the provisions of European Union law and requiring a decision by them.” CJEU,

Opinion 1/09, ECLI:EU:C:2011:123, ¶ 83 – European and Community Patents Court (Exhibit 15).

The preliminary ruling procedure is designed to promote equality under the law by preventing

divergences in the interpretation of EU law and to ensure that EU law is given its full effect within

the framework of the judicial system of the EU Member States. See id.

       23.     Article 344 of the TFEU prohibits EU Member States from submitting a dispute

concerning the interpretation or application of the EU Treaties “to any method of settlement other

than those provided for therein.” See CJEU Opinion 2/13 – ECHR, ¶ 201 (Exhibit 16). This ensures

that only courts which are able to refer questions to the CJEU under Article 267, i.e., the national

courts and tribunals of the EU Member States, may be called upon to interpret EU law. See id., ¶

210. As the CJEU has explained, the relationship between the member states is “governed by EU

law to the exclusion … of any other law,” if EU law so requires. Id., ¶ 212 .

       24.     The CJEU has stressed the fundamental importance of its direct communication

with the national courts of EU Member States through the Article 267 procedure. Its Opinion 1/09,

which addressed the lawfulness of a proposed European and Community Patents Court, held that

EU Member States

       cannot confer the jurisdiction to resolve . . . disputes on a court created by an
       international agreement which would deprive [national] courts of their task, as
       ‘ordinary’ courts within the European Union legal order, to implement European
       Union law and, thereby, of the power provided for in Article 267 TFEU.

Opinion 1/09, ¶ 80 (Exhibit 15).




                                                -8-
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 9 of 19



       25.     This mechanism for communicating between the CJEU and national courts ensures

the uniform application and primacy of EU law because judgments rendered by the CJEU under

Article 267 on interpretation of EU law have general, binding effect in all EU Member States.

This well-settled proposition was recently confirmed by the CJEU:

       Article 267 TFEU is to be interpreted as meaning that, after receiving the answer of
       the Court of Justice of the European Union to a question concerning the interpretation
       of EU law which it has submitted to the Court, or where the case-law of the Court of
       Justice of the European Union already provides a clear answer to that question, a
       chamber of a court of final instance is itself required to do everything necessary to
       ensure that that interpretation of EU law is applied.

CJEU, Case C-689/13, ECLI:EU:C:2016:199, 3. Ruling – Puligienica Facility Esco SpA
(PFE) v. Airgest SpA (emphasis added) (Exhibit 27).

       26.     In addition, the judgments of the CJEU have retroactive effect. The CJEU has

explained:

       The interpretation which, in the exercise of the jurisdiction conferred on it by [Art.
       267 TFEU], the Court of Justice gives to a rule of Community [now Union] law
       clarifies and defines where necessary the meaning and scope of that rule as it must
       be or ought to have been understood and applied from the time of its coming into
       force. It follows that the rule as thus interpreted may, and must, be applied by the
       courts even to legal relationships arising and established before the judgment ruling
       on the request for interpretation.

CJEU, Joined Cases 66, 127 and 128/79, ECLI:EU:C:1980:101, ¶ 9 – Salumi (emphasis

added) (Exhibit 28).

       27.     In short, the CJEU’s rulings in the preliminary ruling procedure are binding as to

EU law, setting the content and meaning of a given rule ab initio.

       C.      Protection of EU Member State Investors under EU Law

       28.     EU law covers a number of subjects, including the EU’s common commercial,

agricultural, and transport policies, and its rules governing competition and the free movement of




                                                -9-
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 10 of 19



goods, persons, services, and capital. See L. WOODS ET AL., STEINER & WOODS EU LAW 55-58,

323-26 (13th ed. 2017) (“STEINER & WOODS EU LAW”) (Exhibit 29).

       29.     In respect of investors from one EU Member State with investments in another EU

Member State, EU law guarantees that capital can circulate freely throughout the EU, and that

investors enjoy freedom to establish a business, to invest in companies, and to provide services

across the EU’s internal borders. See TFEU, arts. 49, 56, 57, 63(1) (Exhibit 4). EU investors enjoy

the fundamental rights protected by the Charter of Fundamental Rights, which guarantees the

rights to property, access to justice, and non-discrimination. See Charter of Fundamental Rights,

arts. 17, 21, 47-50, (Exhibit 5). EU investors are also protected by general principles of EU law,

such as proportionality, legal certainty, and the protection of legitimate expectations. See Charter

of Fundamental Rights, arts. 17, 21, 47, 52 (Exhibit 5); CJEU, Case 8/55, ECLI:EU:C:1956:11, p.

299 – Fédération Charbonnière de Belgique v. High Authority (Exhibit 30); CJEU, Case T-115/94,

ECLI:EU:T:1997:3, ¶¶ 78, 82-83, 89-94 – Opel Austria v. Council (Exhibit 31); CJEU, Case 120/86,

ECLI:EU:C:1988:213, ¶¶ 2, 21-27 – Mulder (Exhibit 32). See also PAUL CRAIG & GRÁINNE DE

BÚRCA, EU LAW 229-31 (6th ed. 2015) (“CRAIG & DE BÚRCA”) (Exhibit 33).

       30.     Investors have access to the EU Member States’ national courts to vindicate these

rights under EU law. Under Article 19(1), Member States are obliged to provide remedies

sufficient to ensure effective legal protection in the fields covered by EU law. See CJEU, C64/16,

ECLI:EU:C:2018:117, ¶¶ 29, 34 – Associação Sindical dos Juízes Portugueses (Exhibit 34);

CRAIG & DE BÚRCA 239-50 (Exhibit 33). EU Member States are liable for damage or loss caused

to any legal or natural persons as a result of violations of EU law for which the State can be held

responsible; and an aggrieved individual or company can bring a suit against an EU Member State




                                               - 10 -
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 11 of 19



in national courts. See CJEU, Case C-6/90, ECLI:EU:C:1991:428, ¶¶ 28 et seq. – Francovich

(Exhibit 35); CRAIG & DE BÚRCA 251-52, 261-62 (Exhibit 33).

       31.     In all these cases, if a court of an EU Member State is in doubt concerning the

precise content and meaning of EU law, it can refer the question to the CJEU. The CJEU’s rulings

must then be observed by the courts across the EU Member States, ensuring that all EU investors

within the EU enjoy the same rights under EU law.

III.   The Principles of Autonomy and Primacy as Articulated by the CJEU in Achmea
       Mean that Article 26 of the ECT Does Not Apply between EU Member States and
       Preclude an EU Member State from Extending a Valid Offer to Arbitrate to a
       National of Another EU Member State

       32.     Any legal rule on dispute resolution originating from an international treaty entered

into between EU Member States that contradicts the EU judicial system violates the principles of

primacy and autonomy of EU law and particularly Articles 344 and 267 of the TFEU. Such rule

cannot be applied between Member States. The CJEU recently addressed this in the context of an

investment treaty between the Netherlands and the Slovak Republic that included in Article 8, a

provision allowing certain disputes between an investor from one State and the other State to be

referred to arbitration. Article 8 also required the arbitral tribunal to decide the case on the basis

of the parties’ agreements, the law of the contracting state concerned, and “the general principles

of international law.” Achmea ¶ 4(6) (Exhibit 9).

       33.     The question presented in Achmea was whether Article 8 contained a valid offer to

arbitrate. In the absence of such offer, a valid arbitration agreement would never have existed

between the Slovak Republic, a member state of the EU, and Achmea, a company incorporated

under the laws of the Netherlands, another EU member state, under the investment treaty between

the Netherlands and the Slovak Republic. Achmea, ¶¶ 5, 23 (Exhibit 9).




                                                - 11 -
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 12 of 19



       34.     Achmea commenced arbitration pursuant to that dispute resolution provision in

Article 8, alleging that Slovakia had breached its obligations under the investment treaty. Achmea,

¶ 9 (Exhibit 9). Slovakia objected to the tribunal’s jurisdiction, arguing that, as a result of its

accession to the EU, the dispute resolution provision in the investment treaty was incompatible

with EU law. Achmea, ¶¶ 11, 14 (Exhibit 9). The tribunal disagreed and asserted jurisdiction

over the dispute. The tribunal eventually rendered an award in favor of Achmea. Achmea, ¶ 12

(Exhibit 9). The place of the arbitration was Germany, and thus German law, which includes EU

law, governed the arbitration. Achmea, ¶ 10 (Exhibit 9).

       35.     Slovakia applied to have the award set aside in the German courts on the grounds

that the arbitration agreement between Slovakia and Achmea was “invalid under the law to which

the parties have subjected it” because it was incompatible with EU law, namely Articles 18, 267,

and 344 of the TFEU. Achmea, ¶¶ 5, 12, 14 (Exhibit 9). The German court of first instance

dismissed the action, and Slovakia appealed to the Federal Court of Justice, Germany’s highest

court of civil jurisdiction. Id. Because the case raised an important question of EU law on which

the CJEU had not yet ruled, the Federal Court of Justice referred the matter to the CJEU in

accordance with the preliminary ruling procedure. The German court requested a ruling on

whether Articles 267 and 344 of the TFEU precluded the enforcement of an arbitration agreement

between an EU member state and an investor of another EU member state as provided for under

Article 8 of the BIT. Achmea, ¶ 23 (Exhibit 9).

       36.     The CJEU ruled that such offers to arbitrate by an EU Member State to a national

of another EU Member State in an international agreement are precluded by EU law, including the

principles of primacy and autonomy and Articles 267 and 344 of the TFEU. It held:

       Articles 267 and 344 TFEU must be interpreted as precluding a provision in an
       international agreement concluded between Member States, such as Article 8 of the



                                              - 12 -
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 13 of 19



       Agreement on encouragement and reciprocal protection of investments between the
       Kingdom of the Netherlands and the Czech and Slovak Federative Republic, under
       which an investor from one of those Member States may, in the event of a dispute
       concerning investments in the other Member State, bring proceedings against the
       latter Member State before an arbitral tribunal whose jurisdiction that Member State
       has undertaken to accept.

Achmea, ¶ 62 (Exhibit 9). In so holding, the CJEU re-affirmed the centrality of the judicial

dialogue between the CJEU and the EU Member states’ courts to the EU legal order,

holding that such judicial dialogue may not be prevented by a provision for investor-State

arbitration between a national of one EU Member State and another EU Member State:

       [T]he possibility of submitting those disputes to a body which is not part of the
       judicial system of the EU . . . call[s] into question . . . the preservation of the
       particular nature of the law established by the [EU] Treaties, ensured by the
       preliminary ruling procedure provided for in Article 267 TFEU, and . . . has an
       adverse effect on the autonomy of EU law.

Achmea, ¶¶ 58-59 (Exhibit 9).

       37.     Accordingly, in a decision published on November 8, 2018, the Federal Court of

Justice applied the CJEU’s decision in Achmea and set aside Achmea’s award because,

“[a]ccording to the decision of the European Court of Justice [CJEU] . . . there is no arbitration

agreement between the parties” and, under German law, “[t]he absence of an arbitration agreement

is equivalent to its invalidity.” Bundesgerichtshof [BGH] [Federal Court of Justrice] Nov. 8, 2018,

I ZB 2/15, ¶¶ 14, 15 (a true and correct copy of the German original and a certified translation thereof

is attached hereto as Exhibit 36).

       38.     The recent Achmea ruling is consistent with the CJEU’s earlier decision in Opinion

1/09. While there are differences between the proposed European and Community Patents Court

addressed in Opinion 1/09 and the arbitral tribunal in Achmea formed to arbitrate investment

disputes between an EU Member State and a national of another EU Member State, these dispute

resolution mechanisms are comparable in a crucial respect: neither permits access to the



                                                 - 13 -
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 14 of 19



preliminary ruling procedure. In both instances, EU law issues could not be resolved in the EU

Member States’ national courts and, hence, could not be referred to the CJEU by means of Article

267 of the TFEU. This precise aspect was found to be incompatible with the requirements of EU

law in both Achmea and Opinion 1/09.

       39.     This same principle applies in regard to Article 26 of the ECT, which, for

fundamentally the same reasons explained by the CJEU in Achmea, cannot be applied between EU

Member States and thus does not contain a valid offer by an EU Member State to arbitrate with

nationals of other EU Member States. Such an offer is precluded by the principles of primacy and

autonomy and particularly by the Articles 267 and 344 of the TFEU.

       40.     Article 26 of the ECT runs afoul of these principles as it circumvents the

preliminary ruling procedure under Article 267 of the TFEU and hampers the CJEU’s exclusive

authority to ultimately determine the content and validity of EU law. This renders Article 26 of

the ECT inoperative ab initio for such intra-EU disputes. As a result, Spain did not make a legally

permissible offer to arbitrate based on Article 26 of the ECT to an investor from another EU

Member State, such as the Eiser Parties.

       41.     Further, a tribunal purportedly constituted under Article 26 of the ECT in relation

to a dispute between an EU Member State and a national of another EU Member State would be

required to apply Article 26(6) of the ECT, which provides that “[a] tribunal established under

paragraph (4) shall decide the issues in dispute in accordance with this Treaty and applicable rules

and principles of international law.” EU law is public international law. The “applicable rules

and principles of international law” between EU Member States therefore include EU law. This

includes the EU Treaties, as interpreted by the CJEU, and specifically the principle of primacy and

the principle of autonomy as reflected in Articles 267 and 344 of the TFEU.




                                               - 14 -
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 15 of 19



       42.     A tribunal purportedly constituted under Article 26 of the ECT would therefore be

required to apply and duly observe the rules of EU law that limit or conflict with its own

jurisdiction. It would have to observe the principle of autonomy of EU law as well as the primacy

of EU law over any conflicting rule created by the EU Member States. Application of these rules

would require the tribunal to determine that no legally permissible offer was made by an EU

Member State to arbitrate with nationals of other EU Member States under the ECT because the

essential attributes of such arbitral tribunals are the same as what caused the CJEU to hold in

Achmea that EU law precludes arbitration before tribunals formed under Article 8 of the

Netherlands-Slovak Republic investment treaty.           More specifically, an arbitration tribunal

constituted under Article 26 of the ECT, like the intra-EU investment tribunal scrutinized in

Achmea, does not qualify as a “court or tribunal of a Member State.” The arbitration tribunal lacks

the required “links with the judicial systems of the Member States” and follows procedures that

are not “a step in the proceedings before the national courts.” Achmea, ¶ 48 (Exhibit 9).

       43.     Moreover, an Article 26 arbitral tribunal “may be called on to interpret or indeed to

apply EU law, particularly the provisions concerning the fundamental freedoms, including

freedom of establishment and free movement of capital.” Id., ¶ 42. In that regard, the CJEU

stressed in Achmea that to violate EU law, it is not necessary that a tribunal actually apply and

interpret any of the substantive provisions of EU law in the case before it. Rather, it suffices that

such a tribunal “may” do so. Id. The Bundesgerichtshof [German Federal Court of Justice], in its

ruling in proceedings to overturn the final award in Achmea, I ZB 2/15, ¶ 32 (Exhibit 36), put this

in even more unmistakable language:

       [I]t does not matter whether the arbitration tribunal did not actually apply Union law
       in a dispute and did not have to apply it. In order to determine whether an arbitration
       agreement exists between the parties, the only question that is relevant is whether
       the applicant was able to submit an effective offer to conclude an arbitration



                                                - 15 -
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 16 of 19



       agreement against the respondent . . . . According to the ruling of the European
       Court of Justice [CJEU], this was not the case, irrespective of whether the arbitration
       tribunal had to apply Union law in the event of a dispute or not.

       44.     A tribunal formed under Article 26 of the ECT may be called upon to interpret or

apply EU law in regard to a range of issues. For example, in an arbitration in which the claimant

alleges that the respondent State has breached the requirement under Article 10(1) of the ECT to

provide investment with fair and equitable treatment, including by failing to meet the investor’s

legitimate expectations, the content of those expectations may need to be assessed by reference to

the prevailing legal regime, which includes the applicable EU regulatory framework. More

broadly, a tribunal might have to address the provisions of EU law that govern such matters as the

movement of capital, freedom of establishment and to provide services, competition, non-

discrimination, or any restrictive measures in relation to foreign investment. See, e.g. STEINER &

WOODS EU LAW 416-20, 469-74, 478 (Exhibit 29); CRAIG & DE BÚRCA 721-23, 801-05, 810, 820-

21 (Exhibit 33). CJEU, Case C299/02, ECLI:EU:C:2004:620, ¶ 15 – Commission v. The

Netherlands (Exhibit 37). At a minimum, a tribunal constituted under Article 26 of the ECT would

have to decide whether and how EU law affects its jurisdiction to arbitrate an intra-EU investment

dispute – a decision that itself requires the interpretation and application of EU law.

       45.     In addition, like a tribunal formed under Article 8 of the Netherlands-Slovak

Republic investment treaty, a tribunal constituted under Article 26 of the ECT is unable to refer

questions concerning EU law to the CJEU under Article 267 of the TFEU. According to Article

267(2) of that treaty only a “court or tribunal of a Member State” may refer questions of

interpretation and validity of EU law to the CJEU. This, in turn, means that questions of

interpretation and application of EU law would not reach the CJEU, depriving national courts of

the EU Member States of part of their jurisdiction and the CJEU of its exclusive authority over the

ultimate interpretation and lawful application of EU law.           This failure puts the uniform


                                                - 16 -
        Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 17 of 19



interpretation of EU law at risk, undermines the full effect and autonomy of EU law, and

transgresses the legal level playing field that is central to the EU legal regime. See Achmea, ¶ 37

(Exhibit 9).

        46.      Finally, Achmea makes clear that review of an arbitral award by a national court of

an EU Member State in a set aside proceeding does not cure the problem. Reference of disputes

to resolution by investor-state arbitration is barred by the EU Treaties even where set aside

proceedings might be available as the primacy of EU law and the autonomy of its legal order as

required by Articles 267 and 344 of the TFEU cannot be ensured. That is because such review is

limited in scope under national laws, even if the seat of arbitration is an EU Member State, as was

the case in Achmea. See Achmea, ¶¶ 54-55 (Exhibit 9). Such review will not cover all issues

decided by the arbitration tribunal, and the tribunal itself cannot refer questions to the CJEU.

        47.      The primacy of EU law and the autonomy of its legal order as required by Articles

267 and 344 of the TFEU are put even more at risk where the arbitral proceedings are governed

by the Convention on the Settlement of Investment Disputes between States and Nationals of Other

States (“ICSID Convention”), like in the case at hand, where review by EU Member State courts

is even more limited (cf. ICSID Convention Articles 49(2), 51-53, 55). 3

        48.      The CJEU’s reasoning in Achmea thus fully applies to the ECT and the situation in

Eiser. As with the treaty in Achmea, in the ECT, the Member States parties to it established a

mechanism for settling disputes between an investor and a Member State which could prevent those

disputes from being resolved in a manner that ensures the full effectiveness of EU law, even though

they might concern the interpretation or application of that law. Achmea, ¶ 56 (Exhibit 9). Hence,




3
 A copy of the ICSID Convention is attached as Exhibit 2 to the Eiser Parties’ Petition to Enforce Arbitral Award
(D.E. 1-2).


                                                     - 17 -
        Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 18 of 19



a tribunal constituted under Article 26 of the ECT to arbitrate an intra-EU investment dispute

violates core principles of EU law and is thus not empowered to resolve the dispute. 4

        49.    Consequently, as in Achmea, “Articles 267 and 344 TFEU must be interpreted as

precluding” the application of Article 26 of the ECT between EU Member States. See Achmea, ¶

62 (Exhibit 9). An investment tribunal established on the basis of the ECT, such as the one in

Eiser, must decline its jurisdiction in an intra-EU dispute. This is because there has never been

and, indeed, never could have been a valid offer to arbitrate from one EU Member State to an

investor from another EU Member State. Therefore, no arbitration agreement could exist between

them.

        50.    This remains the case even though the tribunal in Eiser rendered its Award on May

4, 2017, before the CJEU gave its Judgment in Achmea on March 6, 2018. The CJEU’s ruling that

the applicable principles of EU law preclude such references to arbitration has retroactive effect

to the foundation of what is called today the EU. Hence, no valid offer could have been made by

any EU Member State to arbitrate disputes with nationals of other EU Member States from the

moment the ECT was concluded.




4
  My analysis is consistent with the European Commission’s position. See Communication from
the Commission to the European Parliament and the Council: Protection of intra-EU investment,
at 3-4, COM (2018) 547 final (July 19, 2018) (Exhibit 38) (observing that the CJEU’s holding and
reasoning in Achmea applies equally to the dispute resolution provisions in Article 26 of the ECT);
European Commission, Decision on State aid SA.40348 (2015/NN), Spain: Support for electricity
generation from renewable energy sources, cogeneration and waste 2017 O.J. (C442) ¶ 160, 163
(Nov. 11, 2017) (Exhibit 39) (explaining that the “ECT does not apply to investors from other
Member States initiating disputes against another Member States [sic]” because “any provision
that provides for investor-State arbitration between two Member States is contrary to Union [EU]
law”).


                                              - 18 -
       Case 1:18-cv-01686-CKK Document 16-4 Filed 12/14/18 Page 19 of 19



I declare under the penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Signed on December 14, 2018
Berlin, Germany



                                                                 Steffen Hindelang




                                            - 19 -
